SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

537
KA 14-01970
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICHARD H. MOORE, DEFENDANT-APPELLANT.


KATHLEEN A. KUGLER, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD H. MOORE, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered May 2, 2014. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Contrary to defendant’s contention in his pro se
supplemental brief, the record establishes that he knowingly,
voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and that he understood
“ ‘that the right to appeal is separate and distinct from those rights
automatically forfeited upon a plea of guilty’ ” (People v Dames, 122
AD3d 1336, 1336, lv denied 25 NY3d 1162). That valid waiver
forecloses any challenge by defendant to the severity of the sentence
(see Lopez, 6 NY3d at 255; see generally People v Lococo, 92 NY2d 825,
827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court